DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usami (US 2007/0069341 A1) in view of Sakama (US 2009/0303010 A1).
Regarding claim 1, Usami teaches a method for manufacturing an RFID tag, comprising:
preparing a sheet-like insulating base having a plurality of regions arranged in a first direction (Fig. 10) and delineated with each other at a plurality of cutting lines along a second direction that intersects the first direction (Fig. 2, Fig. 17);
disposing a single metal wire across the plurality of regions on an upper surface of the insulating base, such that the disposed single metal wire forms a pattern in each of the plurality of regions (Fig. 10) that includes a first curved portion that reverses a direction of the single metal wire and a second curved portion that reverse a direction of the single metal wire reversed by the first curved portion (11, 13a);

cutting the single metal wire and the sheet-like insulating base along the plurality of cutting lines to prepare a plurality of RFID tags corresponding to the plurality of regions divided by the cutting (Fig. 17).
Usami lacks the metal wire being continuous.
Sakama teaches disposing a single continuous metal wire (11) across a plurality of regions (delineated by L, Fig. 4) including an RFID module in each of the plurality of regions (21, Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the continuous antenna taught by Sakama because it enables manufacturing an RFID thread mounted sheet with high yield (paragraph 0010 of Sakama).
Regarding claim 2, Usami teaches wherein the cutting of the single metal wire and the sheet-like insulating base includes cutting the metal wire and the sheet-like insulating base along the vplurality of cutting lines that are provided parallel to each other along the second direction, which is perpendicular to the first direction (Fig. 17).
Regarding claim 3, Usami teaches wherein the disposing of the single metal wire includes disposing the single metal wire parallel to the plurality of cutting lines extending in the second direction, with the single metal wire reversed by the first and second curved portions (Fig. 2).
Regarding claim 4, Usami teaches wherein the disposing of the single metal wire includes disposing the single metal wire such that, in each of the plurality of regions, first and second ends of the single metal wire are disposed on a same line extending parallel to the first direction (Fig. 2).

Regarding claim 6, Usami teaches wherein the    disposing of    the single metal wire comprises disposing the single metal wire such that each pattern of the single metal wire on each of the plurality of regions has a point-symmetric shape (Fig. 3).
Regarding claim 7, Usami teaches wherein the disposing of the single metal wire comprises disposing the single metal wire continuously without returning in the first direction (Fig. 2, Fig. 17).
Regarding claim 8, Usami teaches wherein the disposed single metal wire forms the pattern in each of the plurality of regions that includes the first and second curved portions that are each formed in an arc shape having a central angle of 180 degrees (Fig. 2).
Regarding claim 9, Usami teaches further comprising disposing the single metal wire across the plurality of regions to form the first curved portion, which is formed by a first connecting portion and a second connecting portion extending parallel to each other in the second direction, and the second curved portion, which is formed by the second connecting portion and a third connecting portion extending parallel to each other in the second direction (11, 13a, Fig. 2).
Regarding claim 10, Usami teaches wherein a first distance extending in the first direction and between the first and second connecting portions is greater than a second distance extending in the first direction and between the second and third connecting portions (Fig. 2, distance between ends of 11 and 13a is shorter on one side than the other side).
Regarding claim 11, Usami teaches further comprising disposing the respective RFID module in each of the plurality of regions at a position offset from a center of the respective region, such that the respective RFID module is configured to provide a stable coupling with a booster antenna formed by the single metal wire (Fig. 3).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Sakama and are required by the amendments regarding the continuous wire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876